DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 2, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 19 recites the limitation “the Li storing layer contains no anode active material.”  Claim 20 recites the same in line 13.  This limitation is new matter.  The examiner notes that negative limitations may be claimed as long as they are clear and supported by the specification.  Negative limitations must have basis in the original disclosure. The mere absence of a positive recitation is not basis for a negative limitation. (MPEP § 2173.05(i))
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  	Claims 1, 5, 9-10, 13, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagi (US 2013/0295464) in view of Tagami et al. (US 2015/0162643), Tamura et al. (US 2003/0108795) and Munshi. (US 2006/0078797)
 	For claim 1: Yanagi teaches a lithium solid battery comprising an anode current collector, a solid electrolyte layer, a cathode active material layer, and a cathode current collector. (Yanagi in [0115])  The battery also comprises a Li storing layer between the anode current collector and the solid electrolyte layer ([0115]), where the Li storing layer includes, inter alia, an “anode mix” of a solid electrolyte, including sulfide-based solid electrolyte, and an anode active material which includes a carbon material. ([0112-0114])  The solid electrolyte layer includes the sulfide solid electrolyte. ([0114])  The cathode active material layer includes a “cathode mix” which includes the sulfide solid electrolyte and a cathode active material. ([0092-0095])  While it is acknowledged that Tagami discloses a list of inorganic solid electrolytes, it is asserted that Tagami expresses a preference for a sulfide-based solid electrolyte. ([0095]) 
 	Yanagi does not explicitly teach a weight ratio of 1:1 to 10:1 for the carbon material and the sulfide solid electrolyte in the Li storing layer.  However, Tagami in the same field of endeavor discloses a weight ratio of 1:1 (Tagami in [0034]) for an active material which is carbon ([0038]) and a sulfide solid electrolyte.  The skilled artisan would find obvious to modify Yanagi with a weight ratio for the carbon material and the sulfide solid electrolyte within applicant’s range.  The motivation for such a modification is to provide an all-solid battery which is capable of improving charge-discharge efficiency by appropriately controlling the electron conduction and ion conduction within a negative electrode layer. ([0016])
 	Yanagi does not explicitly teach the amount of Li storage of the Li storing layer to the cathode charging capacity as 0.13 or more and 3.02 or less.  However, the skilled artisan would find obvious to optimize the amount of Li storage to the charging capacity of the cathode as Tamura in the same field of endeavor discloses that the thickness of an electrode layer determines the capacity of the electrode (how much Li can be stored) and the energy density of the battery (Tamura in [0029]) so that the amount of Li storage to the charging capacity of the cathode is an optimizable parameter for a result- effective variable. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
 	Yanagi does not explicitly teach a thickness of the Li storing layer as 4 µm or more and 83 µm or less.  However, as Tamura discloses that the thickness of the layers forming an electrode determine the capacity of the electrode (how much Li can be stored) and the energy density of the battery (Tamura in [0029]) and thus directly affects battery capacity and energy density, the thickness of a layer of an electrode is asserted as an optimizable parameter for a result-effective variable. (In re Boesch)  The skilled artisan would find obvious to optimize the thickness of the Li storing layer to within 4 µm to 83 µm in order to obtain a battery with the desired energy density and capacity (amount of Li stored in the Li storing layer).
Yanagi does not explicitly teach an anode active material layer that is deposition lithium.  However, Munshi in the same field of endeavor discloses a layer of lithium metal 32 that is plated, laminated or otherwise coated directly onto an anode (Munshi in [0074], [0072]), which teaches or at least suggests an anode active material layer that is deposition lithium. (Fig. 3a-3b)  The skilled artisan would find obvious to modify Yanagi with deposition lithium as an anode active material layer.  The motivation for such a modification is to circumvent the safety issue of free lithium being present in the battery. ([0074])
 	For claim 5:  The carbon material is Ketjen black, which is a carbon black. (Yanagi in [0134], [0044])
	For claim 9:  Yanagi does not explicitly teach a Li ion conductivity of the Li storing layer being lower than a Li ion conductivity of the solid electrolyte layer.  However, the skilled artisan would find obvious that a Li ion conductivity of the Li storing layer is lower than a Li ion conductivity of the solid electrolyte layer, as Yanagi emphasizes the solid electrolyte layer to consistently have a high ionic conductivity (Yanagi in [0003-0004], [0095]), while ionic conductivity in an electrode may be small. ([0102])  
 	For claim 10:  The Li storing layer comprises a mixture of the sulfide solid electrolyte and the carbon material. (Yanagi in [0112-0114], see also [0092-0095])  
	For claim 13: 	Yanagi does not explicitly teach the solid electrolyte layer and the Li storing layer being obtained by a pressing method.  However, this process limitation is not given
patentable weight as the limitation does not give breadth or scope to the product claim.  The claimed product appears to be the same or similar to the prior art product insofar as the solid electrolyte layer including a sulfide solid electrolyte and the Li storing layer containing lithium ions or supplies lithium ions to the cathode.  Notwithstanding the product-by-process limitation, Yanagi also teaches or at least suggests a pressing method as part of the manufacturing of the battery. (Yanagi in [0115])  In the event that any differences can be shown by the product of the product-by-process claim, such differences would have been obvious to the skilled artisan as a routine modification of the product absent of a showing of unexpected results. In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985).
	For claim 16:  	Yanagi does not explicitly teach a weight ratio of 2:1 to 10:1 for the carbon material and the sulfide solid electrolyte in the Li storing layer.  However, as already discussed, Tagami discloses a weight ratio of 1:1 (Tagami in [0034]) for an active material which is carbon ([0038]) and a sulfide solid electrolyte, as well as a ratio which is relatively large for the active material of carbon ([0040]), which is interpreted as a weight ratio greater than 1:1 for carbon material: sulfide solid electrolyte.  A patent claim can be proved obvious merely by showing that the combination of elements was obvious to try.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)
 	For claim 18:  As to the amount of Li storage of the Li storing layer to the cathode charging capacity being 1.34 or more and 3.02 or less and the thickness of the Li storing layer being 38 µm or more and 83 µm or less, for reasons as already discussed, the skilled artisan would find obvious to optimize the amount of Li storage to the charging capacity of the cathode and the thickness of the Li storing layer, in view of Tamura disclosing the amount of Li storage to the charging capacity of the cathode and the thickness of the Li storing layer each as an optimizable parameter for a result-effective variable. (In re Boesch) 
	For claim 19:  The lithium storing layer is configured to “not contain lithium ions as an anode active material” (Yanagi in [0110]), which teaches or at least suggests containing no active material.

Claims 6-7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagi (US 2013/0295464) in view of Tagami et al. (US 2015/0162643) Tamura et al. (US 2003/0108795) and Munshi (US 2006/0078797), and further in view of Harada et al. (US 10,707,523). 
	The teachings of Tagami, Tamura and Munshi are discussed above.
 	For claims 6-7:  Tagami does not explicitly teach a binder in the Li storing layer, where the binder includes a polyvinylidene fluoride.  However, Harada in the same field of endeavor teaches a polyvinylidene fluoride binder. (Harada in col. 15 lines 64-67)  The skilled artisan would find obvious to modify Tagami with a binder of polyvinylidene fluoride.  The motivation for such a modification is to increase dispersibility of particles in the electrode layer. (col. 16 lines 7-26)
 	For claim 14:  Tagami does not explicitly teach a binder in the solid electrolyte layer, however, Harada also teaches a binder in a solid electrolyte layer. (Harada in col. 8 lines 42-59)  The skilled artisan would find obvious to modify Tagami with a binder in the solid electrolyte layer.  The motivation for such a modification is to facilitate a dispersion of the solid electrolyte particles via the binder, which facilitates manufacturing of the electrode body. (col. 10 lines 20-44)
 	For claim 20:  As already discussed, Yanagi teaches a lithium solid battery comprising an anode current collector, a solid electrolyte layer, a cathode active material layer, and a cathode current collector (Yanagi in [0115]), wherein the lithium solid battery comprises a Li storing layer between the anode current collector and the solid electrolyte layer ([0115]), the Li storing layer includes an inorganic sulfide-based solid electrolyte ([0113-0114]).  Yanagi does not explicitly teach an amount of Li storage of the Li storing layer to a cathode charging capacity of 0.13 or more, a thickness of the Li storing layer is 4 µm or more and 83 µm or less.  However, the skilled artisan would find obvious to optimize the amount of Li storage to the charging capacity of the cathode in view of Tamura teaching these as optimizable parameters for a result- effective variable. (Tamura in [0029])  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Yanagi does not explicitly teach an anode active material layer that is deposition lithium.  However, the skilled artisan would find obvious to modify Yanagi with deposition lithium as an anode active material layer in view of Munshi teaching or at least suggesting an anode active material layer that is deposition lithium (Munshi in Fig. 3a-3b) and the motivation for such a modification being to circumvent the safety issue of free lithium being present in the battery. ([0074])  As to the Li storing layer containing no anode active material, in Yanagi the Li storing layer, being a carbon material, contains no active material. (Yanagi in [0110]) 



Response to Arguments
 	Applicant’s arguments filed May 2, 2022 with the present amendment have been fully considered and are persuasive.  The objection to the specification has been withdrawn.  The prior rejection of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.  Arguments for the Nishijima reference have been considered and are persuasive and the ground of rejection(s) based on Nishijima are withdrawn.  A new ground of rejection based on newly cited Yanagi and Tagami is set forth in the present Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722   

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722